ITEMID: 001-127816
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2013
DOCNAME: CASE OF ERMAKOV v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;Violation of Article 3 - Prohibition of torture (Article 3 - Extradition;Positive obligations) (Uzbekistan);Violation of Article 3 - Prohibition of torture (Article 3 - Effective investigation;Extradition) (Procedural aspect);No violation of Article 5 - Right to liberty and security (Article 5-1-f - Extradition);No violation of Article 5 - Right to liberty and security (Article 5-4 - Review of lawfulness of detention);Violation of Article 5 - Right to liberty and security (Article 5-4 - Review of lawfulness of detention);No violation of Article 5 - Right to liberty and security (Article 5-4 - Speediness of review);Violation of Article 34 - Individual applications (Article 34 - Hinder the exercise of the right of petition);Non-pecuniary damage - award (Article 41 - Non-pecuniary damage)
JUDGES: Dmitry Dedov;Elisabeth Steiner;Erik Møse;Isabelle Berro-Lefèvre;Khanlar Hajiyev;Linos-Alexandre Sicilianos;Ksenija Turković
TEXT: 7. The applicant was born in 1972. Until 2 November 2012 he was detained in Nizhniy Novgorod. He is currently held in detention in Andijan, Uzbekistan.
8. Until 2009 the applicant and his family were living in the Zhalokuduk District of the Andijan Region, located in the Fergana Valley of Uzbekistan. He transported goods to the nearby villages in a cart pulled by a donkey. The applicant is a practising Muslim. In 1995 he started performing Salah and attending a mosque.
9. In 2007 the applicant’s passport (“the old passport”) expired, and, to apply for its renewal, he completed a “form no. 1”, a questionnaire containing his personal details and the old passport number. On 29 March 2007 he was issued with a new passport (“the current passport”). The original form no. 1 was filed at the local branch of the Department of the Interior of the Andijan Region, Uzbekistan.
10. According to the applicant, in March 2009 he learned of the arrest of a neighbour with whom he had regularly performed Salah. Being aware of the widespread practice of torture in detention in Uzbekistan, he decided to leave the country for fear of arrest on fabricated charges and torture in custody.
11. On 11 March 2009 the applicant arrived in Russia via the Moscow Domodedovo International Airport (“Domodedovo Airport”). On 23 July 2009 he was issued with a temporary residence permit valid until August 2012. He lived in Dzerzhinsk in the Nizhniy Novgorod Region, until his arrest. His wife and a minor daughter live in Andijan.
12. On 26 August 2009 the Investigative Unit of the Andijan Regional Department of the Interior brought criminal proceedings against a group of persons, apparently including the applicant, on suspicion of setting up a criminal group attempting to overthrow the constitutional order of the Uzbek State.
13. On 16 September 2009 the above-mentioned department issued two separate formal statements of charges against the applicant. Both decisions specified that he had been charged in absentia with involving minors in criminal activity (Article 127 § 3 (b) of the Criminal Code of the Republic of Uzbekistan (“the UCC”)), terrorism (Article 155 § 1 of the UCC), incitement to hatred and hostility giving rise to discrimination on grounds of race and religion by an organised group and by means dangerous to the public (Article 156 § 3), conspiracy to overthrow the Uzbek State’s constitutional order (Article 159 § 4), unlawful crossing of the State border (Article 223 § 3 (b)), repeated forgery of official documents and use of the fabricated documents (Article 228 § 2 (a), (b)), setting up a criminal group (Article 242 § 1), producing and disseminating documents containing ideas of religious extremism, separatism and fundamentalism, and threats to national security and public order (Article 244(1) § 3 (a) of the UCC), setting up, managing and participating in extremist, separatist, fundamentalist and other banned organisations (Article 244(2) § 1 of the UCC), and smuggling material disseminating extremist, separatist and radical fundamentalist ideas (Article 246 of the UCC).
14. The first statement of charges, issued in respect of the applicant only, began with an outline of Uzbek State policy in the sphere of the fight against religious extremism and, in particular, referred to the events of 2005 in the Fergana Valley as an armed attempt to seize State power conducted by members of the extremist movement “Akromiya” with the assistance of international terrorist forces and “under the influence of certain States acting on the basis of double standards and seeking to achieve their own geopolitical aims”. It further described actions allegedly committed by various individuals identified as members of the criminal group the applicant belonged to. The actions imputed directly to the applicant were described as follows:
“Ermakov, with a view to studying the works of the leader of the criminal association ‘the Islamic Movement of Uzbekistan’ ... and having chosen the path of jihad, met in January 2000 with residents of the Dzhalakuduk District of the Andijan Region [six names quoted] and others ... studied the ideas of the religious extremist movement and became member of the extremist movement ‘Wahhabi’.”
15. In the second statement of charges the investigator listed various actions the applicant had participated in “as a member of a criminal group” or “on the basis of a criminal conspiracy”. In particular, he was suspected of membership of the banned religious movement “Wahhabism”, studying materials by the Islamic Movement of Uzbekistan, spreading ideas of religious extremism, disseminating and storing video-materials by the abovementioned banned religious movements, and providing financial support to members of the criminal group.
16. On 16 September 2009 the Andijan Town Court ordered the applicant’s arrest. On the same date his name was put on the crossborder list of wanted persons by the decision of an investigator of the Andijan Regional Department of the Interior. It appears that at some point the applicant was placed on the Interpol Wanted Fugitives List (in the absence of further information, see paragraph 96 below).
17. On 14 November 2009 the police arrested the applicant in the Nizhniy Novgorod Region of Russia as a person on the cross-border wanted list. On the same date the Anti-Terrorism Criminal Investigation Unit of the Uzbekistan Department of the Interior confirmed to the Russian authorities the applicant’s placement on the cross-border wanted list and its intention to request his extradition, enclosing a petition for the applicant’s arrest and placement in custody, the first statement of charges, his passport details, and a copy of the form no. 1.
18. On 1 December 2009 the applicant wrote a letter to the prosecutor’s office of the Nizhniy Novgorod Region stating that he had left Uzbekistan after the arrest of his neighbour, out of fear that he would also be arrested, tortured and convicted on fabricated charges. He stated that he had gone to Russia in order to earn money, firmly denied all charges against him as fabricated and asked the Russian authorities not to send him to Uzbekistan, referring to the risk of torture in detention.
19. On 10 December 2009 the Deputy Prosecutor General of Uzbekistan sent a request for the applicant’s extradition to Uzbekistan to the Russian Prosecutor General’s Office. The request contained assurances that the applicant would be prosecuted only for the offences for which he was being extradited, that he would be able to freely leave Uzbekistan when he had stood trial and served any sentence, and that he would not be expelled or extradited to a third State without the consent of the Russian authorities. The second statement of charges was enclosed with the request.
20. On 18 March 2010 the Deputy Prosecutor General of Uzbekistan reiterated the earlier assurances provided in respect of the case and further assured his Russian counterpart that the applicant would not be prosecuted on political, racial or religious grounds, that he would not be subjected to torture or other inhuman or degrading treatment, and that the guarantees of a fair trial would be observed in the criminal proceedings against him.
21. On 12 April 2010 the Russian Prosecutor General’s Office ordered the extradition of the applicant to Uzbekistan on account of the charges under Articles 159 § 3 (b) and 242 § 1 of the Criminal Code of the Republic of Uzbekistan (attempt to overthrow the Uzbek State’s constitutional order, participation in and direction of religious, extremist, separatist and other prohibited organisations), Article 127 § 3 (b) (involvement of minors in criminal activity), Article 155 § 1 (terrorism), Article 156 § 3 (incitement to hatred and hostility giving rise to discrimination on grounds of race and religion by an organised group and by means dangerous to the public), Article 159 § 4 (conspiracy to overthrow the Uzbek State’s constitutional order), Article 223 § 3 (b) (unlawful crossing of the State border), Article 242 § 1 (setting up a criminal group), and Article 244 (1) § 3 (a) of the UCC (producing and disseminating documents containing ideas of religious extremism, separatism and fundamentalism, and threats to national security and public order). By the same decision the Prosecutor General’s Office refused the extradition request in so far as it concerned the charges under Article 246 of the UCC (forgery), stating that the alleged offence had been committed by a different person, Article 228 § 2 (a) and (b) (smuggling material disseminating extremist, separatist and radical fundamentalist ideas), since the offence was not punishable under Russian law, and Article 244(2) § 1 of the UCC (participating in extremist, separatist, fundamentalist and other banned organisations), since the charge was subsumed by another one in accordance with Russian law.
22. On 26 April 2010 the applicant and his lawyer sought judicial review of the extradition order. They submitted, in particular, that it was unlawful since it had been issued before the applicant’s request for refugee status had been determined by the domestic authorities. They argued that the “Wahhabism” movement was not an organisation banned in Russia and the documents submitted by the Uzbek authorities lacked information on the applicant’s membership of a religious organisation after 2009. They pointed out that, according to the decision of 16 September 2009, the applicant was charged with several offences as the perpetrator. However, the facts outlined in the statement of charges concerned acts allegedly committed by several other persons, but not by the applicant. They stated that the applicant had been charged with an attempt to overthrow the State order of his home country and therefore his criminal prosecution was politically motivated. Finally, referring to the Court’s extensive case-law on the matter and various reports by international observers, the defence stressed that the use of torture and ill-treatment against detainees in Uzbekistan was systematic and went unpunished by the law-enforcement and security authorities, and that the applicant ran an individualised risk of ill-treatment in the event of extradition.
23. On 8 July 2010 the Nizhniy Novgorod Regional Court upheld the extradition order as lawful and well-founded. The applicant was present, represented, and assisted by an interpreter. During the hearing the applicant maintained that he had a limited command of Russian, and that he had decided to leave Uzbekistan after his neighbour’s arrest out of fear of arrest and torture. He had not applied for refugee status in Russia immediately after his arrival there, since he had at first been unaware of the charges against him and then he had thought that such information would lead to his expulsion from Russia. He had only made such an application after receiving his lawyer’s advice. The lawyer maintained his grounds for appeal and pointed out that the case-file did not contain the first statement of charges but only the second, which was different from the initial one.
24. The defence further requested the admission of Ms Ryabinina as the applicant’s defender («защитник»), since she could provide an expert opinion on the situation in Uzbekistan and law-enforcement practice in similar cases. The court rejected that request, finding that the applicant was represented by a professional lawyer, and that Ms Ryabinina was not a member of the applicant’s family, had only a technical education and did not practise “in the law-enforcement sphere on extradition matters”.
25. The Regional Court observed that the applicant did not have refugee status in Russia; he had failed to either apply for it in a timely manner or to advance a plausible explanation for that omission. The court observed that on 19 April 2010 the Nizhniy Novgorod Federal Migration Service (FMS) had refused to accept his request for an examination on the merits (see paragraph 33 below), noting that the decision “was, in substance, correct” and that it had not been appealed against within the time-limits set out in the domestic law. The court noted, without giving further details, that there was no evidence that the applicant had been, or would be, prosecuted in Uzbekistan on political or religious grounds. Turning specifically to the allegation of persecution on political grounds, the court rejected it as having no legal basis. The court noted that, in accordance with the reservation of the Russian Federation on ratification of the European Convention on Extradition, Russian law did not contain a definition of a “political offence” and the list of offences the Russian Federation would not consider as “political” or “connected with political offences” was not exhaustive. Finally, the court found no formal obstacles to the applicant’s extradition and noted that the Uzbek authorities had provided assurances in the applicant’s case.
26. On 14 July 2010 the defence appealed against the Regional Court’s decision, arguing that the first-instance court had omitted to make a legal assessment of the evidence submitted in support of the argument concerning the risk of ill-treatment in custody. The defence pointed to various discrepancies between the two statements of charges constituting the basis for the arrest request and the formal extradition request, respectively, and concluded that the charges had been fabricated. They further argued, on the basis of the first statement of charges, that it did not contain information about offences committed by the applicant but referred to suspicions in respect of other persons. They maintained that the decision to extradite the applicant had been taken unlawfully in the absence of a final ruling in the refugee status proceedings, and also challenged the refusal to admit Ms Ryabinina as the applicant’s defender.
27. On 19 July 2010 the applicant’s lawyer lodged objections regarding the court hearing transcript, stating, in particular, that the following information had not been included therein: the applicant’s request for a letter from the United Nations High Commissioner for Refugees to be admitted to the case file (see paragraph 35 below), submissions regarding the applicant’s limited command of Russian, and a request for a legal assessment of the charges against the applicant. At some point the Regional Court rejected these objections.
28. At some point the applicant’ lawyer lodged a request with the office of the Prosecutor General of the Russian Federation for clarifications as regards the significant discrepancies in the two statements of charges against the applicant. On 27 July and 16 August 2010 the Prosecutor General’s Office informed the applicant that, inter alia, it had requested clarifications on the matter from the office of the of the Privolzhskiy Department of Transport prosecutor. In the meantime, on 3 August 2010 the Office of the Prosecutor General office of the Russian Federation received a letter dated 26 July 2010 from their Uzbek counterpart specifying that the applicant’s extradition was sought only in connection with the offences listed in the formal request for extradition (apparently, those listed in the second statement of charges) and asking for the first statement of charges forwarded by the Uzbek authorities on the date of the applicant’s arrest in Russia to be disregarded.
29. On 22 September 2010 the Supreme Court of the Russian Federation rejected the applicant’s appeal against the judgment of 8 July 2010 and upheld the extradition order and the Regional Court’s decision as lawful and wellfounded. In reaching that conclusion, the Supreme Court referred to the assurances by the Uzbek authorities and noted that the Ministry of Foreign Affairs of the Russian Federation had not pointed out any obstacles to the applicant’s extradition to Uzbekistan. The court found no evidence that the applicant had been, or would be, prosecuted on political or religious grounds and observed that the applicant neither had refugee status nor could be regarded as a person seeking such status in the Russian Federation. As regards the alleged discrepancies in the statements of charges provided by the Uzbek authorities to their Russian counterparts, the Supreme Court rejected that argument as irrelevant, since it was not the task of the domestic courts, or the prosecutor’s office, to decide on the applicant’s guilt in the extradition proceedings. The Supreme Court rejected the request for Ms Ryabinina to be admitted as a defender and questioned as a specialist, upheld the Regional Court’s refusal to do so and endorsed its reasoning in that respect. The extradition order became final.
30. On 10 December 2009 the applicant lodged a request for refugee status in Russia with the Nizhniy Novgorod FMS on the ground of fear of persecution because of his religious beliefs. He submitted that the accusations against him were unfounded and that he faced torture and other forms of ill-treatment if extradited to Uzbekistan. He had left Uzbeksitan after the arrest of a neighbour with whom he had regularly attended the mosque. He referred to reports by the UN agencies issued in 2006-2007 and reports by respected international NGOs demonstrating that torture was widespread in Uzbekistan and confessions were often extracted from defendants under duress. He also referred to the Court’s case-law, in particular the case of Ismoilov and Others v. Russia (no. 2947/06, 24 April 2008), concerning extradition to Uzbekistan. He specified that he had not applied for refugee status immediately after his arrival in Russia because of his poor command of Russian and also because he had “not been aware of such a possibility”.
31. By a letter of 25 December 2009 the Nizhniy Novgorod FMS advised the applicant that it could not examine his application since he did not meet the “refugee” criteria set out in the domestic law. On 15 January 2010 the applicant challenged that refusal before the Federal Migration Service of the Russian Federation (“the Russian FMS”), submitting that the Nizhniy Novgorod FMS had failed to establish the facts of the case and, furthermore, that he had left Uzbekistan before the opening of the criminal case against him in his home country.
32. On 8 April 2010 the Russian FMS notified the applicant that it had instructed the Nizhniy Novgorod FMS to examine his request.
33. By a letter of 21 April 2010 the Nizhniy Novgorod FMS informed the applicant that on 19 April 2010 it had refused to examine the complaint, since the applicant did not meet the “refugee” definition.
34. On 14 May 2010 the applicant appealed against that decision to the Russian FMS, referring to the regional migration authority’s failure to assess the risk of ill-treatment. In addition to his earlier submissions he provided references to articles from the local press published in JanuaryMay 2010 concerning the continuing practice of ill-treatment of detainees in Uzbekistan. The appeal was received by the Russian FMS on 15 June 2010. On 12 July 2010 the Russian FMS accepted the applicant’s complaint and remitted it to the regional migration authority for examination on the merits.
35. In the meantime, on 6 July 2010 the Moscow Office of the United Nations High Commissioner for Refugees (UNHCR) informed the defence that the applicant met the criteria established by its statute and was eligible for international protection under its mandate.
36. On 12 August 2010 the Nizhniy Novgorod FMS rejected the applicant’s request for refugee status by a letter received by the applicant on 16 August 2010, citing two grounds for the refusal: (1) failure to meet the “refugee” definition; and (2) the inapplicability of the Refugee Act to individuals who had “committed a serious criminal offence of a nonpolitical nature outside the Russian Federation before being admitted to the Russian Federation as a person requesting refugee status”.
37. On 23 September 2010 the applicant appealed against that refusal, maintaining that the charges had been fabricated and pointing to the risk of illtreatment, with extensive references to reports by the UN Committee against Torture, Human Rights Watch and Amnesty International, and information from the Russian Ministry of the Foreign Affairs. He also requested an extension of the one month time-limit for lodging his appeal, since he had allegedly not been able to understand the contents of the letter of 12 August 2010 because of his poor command in Russian, and his lawyer had explained the grounds for the refusal to him only on 21 September 2010.
38. On 20 October 2010 the Russian FMS rejected the appeal. It noted that, according to information from the Russian Ministry of Foreign Affairs, the human rights situation in Uzbekistan was “ambiguous”. The dissemination of ideas of religious extremism and separatism constituted a criminal offence in that country. After the defeat of the Andijan uprising the importing of Islamic literature had been proscribed. The Uzbekistan leadership had an expressed intention to fine and put in jail individuals who worshipped outside the areas designated for that purpose. The Uzbek authorities considered that members of the Islamic Movement of Uzbekistan and Akromiya, a branch of Hizb-ut-Tahrir, had actively participated in the Andijan events of 2005, and criminal proceedings against 121 persons, including ten members of Akromiya, were underway. Turning to the applicant’s case, the FMS noted that the applicant had failed to apply for asylum in due time after his arrival in Russia and had referred to his poor command in Russian to justify that failure. However, the migration authority noted that, first, the applicant had performed military service in Sakhalin, Russia, in 1990-1992, which would have been impossible without an adequate knowledge of Russian, and second, he had received a temporary resident permit for Russia in July 2009. Thus, the Russian FMS concluded that the applicant had provided false information about his language proficiency and that fact “undermined confidence in the applicant and in the remainder of his submissions”. The FMS concluded as follows:
“Having analysed the applicant’s submissions and the information provided by the Ministry of Foreign Affairs and the Federal Migration Service of the Russian Federation on the situation in Uzbekistan and the activities of banned religious organisations, [the Russian FMS] finds no grounds to consider that the applicant would be persecuted on racial, religious, nationality, social or political grounds in the event of his return [to the requesting country].”
39. On 7 December 2010 the applicant challenged that decision in court. In written submissions and an oral statement made during the court hearing the defence reiterated the applicant’s fear that, in the event of extradition to Uzbekistan, he would be subjected to torture with a view to extracting a confession from him in respect of offences he had not committed. He further stated that the FMS had failed to duly assess that risk. As to his limited command of Russian, he stated that he had performed his military service 18-20 years prior to his arrest, that fluent Russian had not been necessary for obtaining the temporary residence permit and, furthermore, that his difficulty in understanding Russian had been confirmed in several hearings concerning his extradition and the extensions of his pretrial detention, where the courts had heard him in person and had agreed that he needed an interpreter’s assistance.
40. On 5 March 2011 the Basmnnyy District Court of Moscow rejected that appeal. The court reiterated that the applicant had not complained of a risk of persecution in Uzbekistan and had not raised his wish to remain in Russia as a refugee until his arrest. His allegations of persecution for attending a mosque were ill-founded, given that the majority of the population of the destination country freely practised Islam. In addition, the court noted that the destination country had signed various international human rights treaties concerning, in particular, the protection of refugees. The court further endorsed the Russian FMS’s decision as lawful, noting the applicant’s failure to adduce “convincing arguments to support his allegations of fear of unlawful persecution on religious grounds”.
41. The applicant appealed, maintaining the claims summarised in paragraph 39 above and submitting in addition that the first-instance court had failed to assess the risk on the basis of all available information, as well as to address his counter-arguments to the FMS’s conclusion regarding his command of the Russian language.
42. On 24 June 2011 the Moscow City Court upheld the judgment of 5 March 2011. The appeal court found that the migration authority had taken its decision in compliance with the existing procedure and that the firstinstance court had The City Court endorsed the conclusion that no evidence of the applicant’s persecution on religious grounds had been adduced, and noted that the defence had not referred to any new facts capable of altering that conclusion. The court also referred to several international human rights treaties signed by Uzbekistan and noted that on 22 October 2009 the European Union had lifted various sanctions, including an arms embargo, against that country on account of progress achieved in the human rights sphere and the abolition of the death penalty there.
43. Following the applicant’s arrest on 14 November 2009 (see paragraph 17 above), on 15 November 2009 the Nizhniy Novgorod transport prosecutor ordered his placement in custody pending extradition. On 18 December 2009 the Nizhniy Novgorod Kanavinskiy District Court rejected the applicant’s appeal against the detention order. On 12 March 2010 the Nizhniy Novgorod Regional Court upheld decision on appeal.
44. On 17 December 2009, upon receipt of the formal request for the applicant’s extradition (see paragraph 19 above), the Nizhniy Novgorod deputy transport prosecutor, by a separate decision, again ordered the applicant’s detention pending extradition. It is unclear whether the decision was appealed against.
45. It appears that at some point the Nizhniy Novgorod transport prosecutor’s office asked the court to extend the applicant’s detention.
46. On 30 December 2009 the Kanavinskiy District Court examined that request, found that the latest extension of the applicant’s detention had been granted on 15 November 2009 [sic], and the applicant could be held in custody on the basis of a prosecutor’s order for a period not exceeding two months. The court noted the receipt of the formal extradition request from the Uzbek authorities (see paragraph 19 above), observed that the extradition proceedings had not been completed, and decided that the applicant should remain in custody until 14 March 2010.
47. The applicant’s lawyer appealed, arguing, inter alia, that the applicant had been held in custody unlawfully since 14 November 2009.
48. On 5 March 2010 the Nizhniy Novgorod Regional Court dismissed the appeal and endorsed the extension of 30 December 2009.
49. On 4 March 2010 the Kanavinskiy District Court of Nizhniy Novgorod Nizhniy Novgorod extended the applicant’s detention pending extradition until 14 May 2010. On 26 May 2010 the Nizhniy Novgorod Regional Court rejected the applicant’s appeal of 9 March 2010 and upheld the extension order.
50. On 7 May 2010 the Kanavinskiy District Court further extended the applicant’s detention until 14 July 2010. The decision was upheld on appeal by the Nizhniy Novgorod Regional Court on 15 June 2010.
51. On 8 July 2010 the Nizhniy Novgorod Regional Court, when examining the applicant’s appeal against the extradition order (see paragraphs 23-25 above), authorised the extension of the applicant’s detention until 14 November 2010. The court found no reason to apply a preventive measure other than detention, since it was necessary to ensure the applicant’s extradition.
52. On 3 September 2010, by an additional statement of appeal against the judgment of 8 July 2010, the defence challenged the Regional Court’s findings in so far as they concerned the extension of the detention. He complained, in particular, about the overlap of the extension with the ruling of the Kanavinskiy District Court of 8 July 2010 (see paragraph 54 below).
53. On 22 September 2010 the Supreme Court of Russia, deciding on the applicant’s appeal against the extradition order (see paragraph 29 above), upheld the entirety of the lower court’s findings without addressing the detention issue separately.
54. On 8 July 2010 the Kanavinskiy District Court, by a separate decision, extended the applicant’s detention until 14 September 2010.
55. On 10 August 2010 the Nizhniy Novgorod Regional Court upheld the extension on appeal. The Regional Court found there was no contradiction between the two decisions of 8 July 2010 issued by the District Court and the Regional Court since the first one concerned the applicant’s detention pending extradition, whilst the second one dealt with the lawfulness of the extradition order.
56. On 19 October 2010 the transport prosecutor’s office lodged an application for a further extension of the applicant’s detention with the Nizhniy Novgorod Regional Court.
57. On 2 November 2010 the Nizhniy Novgorod Regional Court examined the matter and granted an extension until 14 May 2011. According to the hearing transcript, the applicant requested the court to change the preventive measure in respect of him to one of house arrest, and gave the address of a relative in Nizhniy Novgorod where he could reside pursuant to the application of such a measure. He stated that before his arrest he had lived in Nizhniy Novgorod and not in Dzershinsk, the place of his formal residence registration. He did not remember the exact address in Nizhniy Novgorod he had resided at. The applicant’s lawyer stated at the hearing that the applicant had introduced an application with the Court and that an interim measure had been applied to his case under Rule 39 of the Rules of Court. The lawyer pointed to the similarly between the applicant’s case and several others previously examined by the Court (for instance, the case of Ismoilov and Others, cited above) and stated that the applicant had a good chance of winning his case in Strasbourg. The lawyer submitted that “there exist[ed] legal grounds for decreasing the amount of compensation, and even reducing it to zero” if the preventive measure in respect of the applicant was changed to a milder one. The lawyer provided a full address in Nizhniy Novgorod where the applicant could be placed under house arrest and specified that the applicant himself had by mistake cited the wrong street name.
58. When granting the extension, the Regional Court observed that the circumstances requiring the applicant’s detention remained unchanged. The court noted that the extradition order in respect of the applicant had indeed become final but the extradition had been suspended pursuant to the application of Rule 39 by the Court, and therefore the extradition order could not be enforced. However, there existed a risk of the applicant’s absconding if he was released. The court noted that the applicant was wanted for particularly serious offences, had been hiding from the Uzbek authorities, and measures were being taken to ensure his extradition which involved the application of international treaties; therefore his case should be considered exceptional. His detention was in accordance with the domestic law. Various case documents demonstrated the reasonableness of the suspicion against him as regarded the well-foundedness of the accusations brought by the Uzbek authorities, but the Regional Court was not competent to decide on that matter. It concluded that the extension of the applicant’s detention was in compliance with Article 5 § 1 (f) of the Convention. The court further rejected the possibility of changing the preventive measure to house arrest, since the applicant had been unable to indicate a specific address where he could reside if such a measure was applied, or to provide any further details in support of his petition.
59. On 8 November 2010 the applicant appealed against the decision. In particular, he challenged the Regional Court’s reference to the gravity of the charges against him and the exceptional nature of the case as immaterial. With reference to the Chahal case (see Chahal v. the United Kingdom, 15 November 1996, § 112, Reports of Judgments and Decisions 1996V), he stated that no action had been taken with a view to his extradition since 2 September 2010, when the extradition order had become final, and the Regional Court had failed to indicate any specific measures to be taken to enforce the extradition order after that date. He drew the court’s attention to contradictory documents submitted by the Uzbek authorities and submitted that the charges were fabricated and unfounded.
60. On 14 January 2011 the Supreme Court of the Russian Federation dismissed the applicant’s appeal. The court endorsed the firstinstance court’s reasoning as lawful and well-founded. In particular, it upheld the Regional Court’s findings as to the gravity of the charges against the applicant, the possibility of his absconding or obstructing justice, and the exceptional nature of his case. The Supreme Court observed that the lower court had reached its conclusions on the basis of all available material, including the information on the application pending before the European Court. The court further upheld as reasonable the refusal to place the applicant under house arrest, since the address of his registration was no longer his place of residence, he had failed to give his latest place of residence in Nizhniy Novgorod, and he had been unable to provide either an address where he could he held under house arrest or any other details.
61. On 13 May 2011 the Kanavinskiy District Court changed the preventive measure in respect of the applicant to house arrest, on account of the expiry of the maximum term for his detention pending extradition and in order to ensure the applicant’s extradition, which was suspended at the time pursuant to the application of the interim measure by the Court. The applicant and his representative were present at the hearing. The court referred, in particular, to Articles 107 and 109 of the Code of Criminal Procedure of the Russian Federation (“the CCrP”). The house arrest order read as follows:
“... to prohibit [the applicant] from leaving his permanent place of residence at the address [...], communicating, without an investigator’s prior consent, with suspects, accused, victims or other participants in the criminal case, and from sending and receiving correspondence, or using any means of communication.”
62. The court specified that the local transport prosecutor’s office and the Nizhniy Novgorod Department of the Federal Security Service was to ensure supervision of the applicant’s compliance with the restrictions imposed. The court further ordered the applicant’s immediate release from detention and specified that the decision could be appealed against in the Nizhniy Novgorod Regional Court within three days, and that the applicant could participate in the appeal hearing if he chose to appeal.
63. The applicant did not appeal against the house arrest order.
64. On 17 May 2011 the applicant’s lawyer lodged a petition (ходатайство) under Articles 119 and 120 of the CCrP with the Nizhniy Novgorod transport prosecutor asking him “to lodge a petition with a court” for the discontinuation of the applicant’s house arrest. Referring to Articles 107, 108 and 109 of the CCrP, the lawyer submitted that the period the applicant had spent in detention should be counted towards the term of the house arrest, pointed out that the maximum period for the applicant’s detention had expired on 14 May 2011, and claimed that further application of the preventive measure to him was therefore unlawful.
65. On 20 May 2011 the transport prosecutor’s office notified the applicant of an extension of the time-limit for the examination of his request until 26 May 2011.
66. On 26 May 2011 Ms L., the deputy transport prosecutor of the Privolzhskiy Region, rejected the applicant’s request – which she referred to as “a request to bring an extraordinary appeal” («ходатайство о принесении протеста») – against the judgment of 13 May 2011. She noted that the court had examined all available material on the extradition procedure and taken a reasonable and lawful decision to place the applicant under house arrest in order to ensure his extradition, that there was no reason to change the preventive measure, and that the domestic law did not specify a maximum time-limit for house arrest. A copy of the decision was submitted to the Court by the Government. It appears that the applicant and his lawyer did not receive it.
67. By a letter of 26 May 2011 Mr D., Head of the Supervision Department of the Privolzhskiy transport prosecutor’s office, informed the applicant that there were no grounds to bring an extraordinary appeal and cited the same reasons as in the above decision.
68. On 15 June 2011 the applicant challenged D.’s refusal to request his release in the Kanavinskiy District Court under Article 125 of the CCrP.
69. On 7 July 2011 the Kanavinskiy District Court rejected a complaint by the applicant about “the refusal to bring an application for a change of the preventive measure in respect of the applicant”, noting that the applicant had complained about the actions of D., who had not taken any decisions in the applicant’s case, the refusal having in fact been issued by L. The applicant did not appeal against that decision.
70. On 1 August 2011 the Nizhniy Novgorod deputy transport prosecutor discontinued the applicant’s house arrest on account of his placement in custody on 5 July 2011 in connection with a criminal case against him in Russia (see paragraphs 73-74 below).
71. On 6 September 2011 the applicant brought a civil action against the transport prosecutor’s office under Articles 254-256 of the Code of Civil Procedure, requesting the court to order the transport prosecutor’s office to quash the refusal of 26 May 2011.
72. On 13 September 2011 the Kanavinskiy District Court refused to examine the civil complaint against the impugned prosecutor’s decision, finding that the dispute at stake fell within the province of criminal rather than civil procedural law. It appears that the applicant did not appeal.
73. According to the official account of the events, on 1 July 2011 the applicant was stopped by police on the street in Nizhniy Novgorod while carrying a hand grenade in the pocket of his jeans. According to the applicant, the grenade had been planted on him by the police. Criminal proceedings were brought against him on suspicion of the illegal procurement, storage and possession of arms. On 1 and 4 July he was questioned in respect of the incident.
74. On 5 July 2011 the applicant was arrested and placed in pretrial detention in the Nizhniy Novgorod IZ 52/1 detention facility (“SIZO1”) pending the investigation of the above criminal case. His detention was extended several times by the domestic courts.
75. According to the applicant’s representatives’ submissions to the domestic authorities (see paragraph 104 below), the applicant’s personal belongings, including his money, were held in trust for him by Mr Sidorov, his representative in the domestic proceedings and before this Court.
76. On 7 September 2011 the Nizhniy Novgorod Kanavinskiy District Court convicted the applicant as charged and sentenced him to one year and four months’ imprisonment.
77. The applicant appealed against the conviction and the appeal hearing was scheduled for 23 November 2012. He remained in detention in SIZO1 pending the examination of his appeal. On 2 November 2012 the applicant was released from detention (see paragraphs 83-88 below).
78. On two occasions, that is, on 23 November and 25 December 2012, the Nizhniy Novgorod Regional Court adjourned the appeal hearings because of the applicant’s absence and because he had not been properly notified of the examination of his case (see paragraph 124 below for details). On 29 January 2013 the Regional Court upheld the conviction in the applicant’s absence.
79. In the wake of the application of the interim measure under Rule 39 in the applicant’s case on 22 September 2010 (see paragraph 4 above), the Government submitted on 4 October 2010 that the Russian authorities had taken steps to ensure that the applicant would not be extradited to Uzbekistan until further notice. On 30 November 2012 the Government submitted that at some point the Privolzhskiy regional transport prosecutor’s office and the prosecutor’s office of the Nizhniy Novgorod Region had received all necessary orders to take additional measures for nonadmission of the forced transfer of the applicant to Uzbekistan.
80. On 2 July 2011 the applicant produced a written statement to his lawyer to the effect that he wished to maintain his case before the Court and if ever he claimed otherwise, it would mean that he had changed his position under pressure.
81. On 25 January 2012 the Registrar of the Court sent a letter to the Russian Government on behalf of the President of the Court in connection with another case, expressing his profound concern at the repeated allegations concerning the secret transfer of applicants from Russia to Tajikistan in breach of interim measures applied under Rule 39 of the Rules of Court. Referring to this situation as worrying and unprecedented, the letter invited the Russian Government to provide the Court with exhaustive information about any follow-up given to the incidents in Russia. It also drew the authorities’ attention to the fact that interim measures continued to apply in twenty-five other cases concerning extradition and expulsion, including the present case. As an indication of the seriousness with which he viewed this turn of events, the President asked that the Chairman of the Committee of Ministers, the President of the Parliamentary Assembly and the Secretary General of the Council of Europe be informed immediately (see the full text of the letter quoted in Savriddin Dzhurayev v. Russia, no. 71386/10, § 52, 25 April 2013).
82. According to the Government’s submissions in reply to that letter made in another case pending before this Court, on 3 February 2012 the Office of the Representative of the Russian Federation at the Court informed the Prosecutor’s General’s Office, the Ministry of the Interior, the FMS and the Federal Security Service of the interim measures issued by the Court.
83. On 26 October 2012 Mr Sidorov, the applicant’s lawyer, visited the applicant in SIZO-1, where he was serving his sentence of imprisonment (see paragraph 76 above). According to Mr Sidorov, the applicant expressed a fear of being apprehended and transferred to Uzbekistan immediately after release from custody. Allegedly, he had expressed similar concerns in his earlier conversations with the lawyer. The applicant promised to telephone Mr Sidorov immediately after his release.
84. The applicant’s term of imprisonment was due to end on 5 November 2012. In accordance with Article 173 of the Code of Execution of Sentences of the Russian Federation, in cases where a detainee’s term of imprisonment ends on a national holiday, the person is to be released on the day immediately before the holiday. Thus, the applicant’s release was due on 2 November 2012, the last day before a long week-end and national holiday.
85. At 6 a.m. on 2 November 2012, the applicant was released from SIZO1. According to the release certificate, the applicant’s current passport was returned to him upon release.
86. The office hours of the remand facility started at 8 a.m. At some point on 2 November 2012 Mr Sidorov went to SIZO-1 to meet his client. The remand prison authorities did not allow him to see the applicant, explaining that that day was a professional holiday for officers of the prison service. They did not inform the lawyer of the applicant’s release.
87. Having received no telephone call from the applicant on the date of his expected release or later, on 6 November 2012 (the next working day after the national holiday and long week-end in Russia) Mr Sidorov again went to SIZO-1 to enquire about his client. He was informed by the detention facility officers that the applicant had been released from custody on 2 November 2012.
88. The applicant never contacted his representatives after his release, and they have not seen him or been unable to contact him ever since.
89. In the evening of 2 November 2012, apparently at 11.45 p.m (Moscow time), the applicant departed Domodedovo Airport for Tashkent, Uzbekistan, on board regular flight no. HY-602 operated by Uzbek Airlines (O‛zbekiston havo yo‛llari). The distance between Nizhniy Novgorod and Domodedovo Airport is approximately 420 kilometres. Information provided by the parties about the events of that day may be summarised as follows.
90. According to a certificate issued on 15 November 2012 by the Border Control Department of the Federal Security Service of Russia, on 2 November 2012 the applicant left Russia by the above-mentioned flight, having “used his Uzbek passport, no. [the number of the current passport] to buy plane tickets”.
91. On 30 November 2012 the Government submitted that, according to the “Central Database of Aliens” of the Federal Migration Service, the applicant crossed the Russian State border at the checkpoint in Domodedovo Airport. They have not furnished any document in support of that submission.
92. On 4 December 2012 the Court asked the Government to specify the means of transport used by the applicant to get from Nizhniy Novgorod to Moscow on 2 November 2012, to provide the exact times of his transfers on that date, and to submit documents in support, such as, for instance, the relevant records from an airline company, or the train company, used by the applicant. No such information has been provided by the Government to date. On 11 February 2013 they submitted, without providing further details or documents, that the applicant’s name was not in the electronic database of persons on federal and local wanted lists – the “Search-Highway” («Розыск-Магистраль»).
93. On 3 May 2013 the Government submitted that the plane ticket had been issued in Tashkent on the basis of the “form no. 1”. The applicant had checked in for the flight and departed for Tashkent alone. There was no information that he had been escorted by any other person.
94. Referring to the release certificate of 2 November 2012 (see paragraph 85 above), the applicant’s representatives submitted that the only document in the applicant’s possession on the date of his release had been his Uzbek travel passport, and that he had had no money, credit cards or winter clothes with him.
95. According to the information provided by Uzbek Airlines, as summarised in the decision not to bring criminal proceedings of 11 March 2013 (see paragraph 122 below):
“... the flight ticket for Mr Ermakov was issued in Tashkent on the basis of a “registration list form no. 1” for Uzbek nationals issued by the Zhalokudukskiy District Department of the Interior of the Andijan Region of Uzbekistan, [on the basis of] the Republic of Uzbekistan passport no. [the old passport number cited].”
96. According to an undated reply by the Russian National Central Interpol Bureau, summarised in the decision of 11 March 2013 (see paragraph 122 below),
“... on 1 December 2012 the applicant’s name was deleted from the Interpol Wanted Fugitives list because of his arrest. On the basis of that information, the search for the applicant in Russia was also discontinued.”
97. The Government in their observations, including their latest submissions of 3 May 2013, have not provided any information about the applicant’s whereabouts.
98. The representatives have been unable to contact the applicant since his release and they have not had any information on his whereabouts. They attempted to contact the applicant’s relatives in Uzbekistan, but received no reply. They submitted that the relatives could have been intimidated or the applicant could be detained incommunicado. On 18 December 2012 they submitted, with reference to a “confidential source whose identity has not been disclosed because of fears for his security”, that the applicant was being held in detention in Andijan, Uzbekistan, but stressed that no official confirmation of that information was available.
99. On 13 March 2013 Amnesty International launched an “urgent action campaign” and issued a statement expressing concerns about the applicant’s alleged unlawful abduction, stating that the applicant faced a serious risk of torture. According to the statement, the applicant was “allegedly held in pre-trial detention in Andijan, eastern Uzbekistan”.
100. On 17 June 2013 the applicant’s representatives submitted a copy of a letter of 4 April 2013 from the Ministry of the Interior of the Republic of Uzbekistan confirming, in reply to a request by an unspecified person or authority, that the applicant was being held in pre-trial detention in remand facility no. UYa-64/14 (Следственный изолятор УЯ 64/14) in the Andijan Region of Uzbekistan.
101. On 30 November and 18 December 2012 the Government informed the Court that an inquiry into the applicant’s disappearance was pending and that the authorities did not have any information on the applicant’s forced transfer across the Russian border. They enclosed copies of the release certificate and the judgment of 7 September 2012.
102. On 11 February 2013 the Government stated that in December 2012 and on 9 January 2013 the Russian authorities had requested unspecified law-enforcement bodies and the Ministry of the Interior of Uzbekistan to provide them with information on the applicant’s whereabouts. Further, at some point in course of the internal inquiry the videorecords from Domodedovo Airport cameras had been requested by the investigators, but the footage was “not available yet”. They further stated, without enclosing any documents, that the material in the inquiry file did not contain any information on the applicant’s transfer to Uzbekistan against his will and that his name had not been found in the SearchHighway system (see paragraph 147 below).
103. In their latest observations, dated 3 May 2013, the Government stated that the domestic inquiry was still in progress. In particular, at some point the Airline and Water Service of the Moscow Transport InterDistrict Investigative Department of the Russian Federation Investigative Committee had been requested to obtain submissions from the crew members of the flight by which the applicant had left Moscow for Tashkent. The Court has received no update on the progress of that request. The Government enclosed copies of the refusals to bring criminal proceedings of 8 February and 11 March 2013 and the respective decisions ordering the quashing of those refusals (see paragraphs 116 and 122 below).
104. On 6 November 2012 Mr Sidorov applied to the local police and prosecutor’s office requesting the opening of an investigation into the applicant’s disappearance. On the same date the applicant’s other representatives before the Court informed the Prosecutor General’s office, the Federal Security Service and the Ministry of the Interior about the incident and asked the authorities to take urgent measures to establish the applicant’s whereabouts, to provide information on the applicant’s crossing of the Russian State border, and to open an investigation into the circumstances of his disappearance.
105. On 15 November 2012 the Federal Security Service of the Russian Federation advised Ms Ryabinina that domestic law did not provide for keeping a record of persons crossing State borders. However, the border control services were under an obligation to inform the migration authorities of the entry and departure of foreign nationals to and from the Russian Federation each day. That information constituted the basis for the federal migration record system.
106. Decision no. 94 of the Russian Government of 14 February 2007 on the State Information System of Migration Records did not list the legal representative of an individual among those entitled to request access to that information system (sections 18-27 of the Decision).
107. On 12 December 2012 Ms Yermolayeva sent an enquiry as to the applicant’s whereabouts to the office of the Prosecutor General of Uzbekistan, referring to the information on the applicant’s departure for Tashkent provided by the Government. It appears that she did not receive a reply.
108. On an unspecified date an investigator from police department no. 7 of the Ministry of Internal Affairs in Nizhniy Novgorod opened a preinvestigation inquiry into the circumstances of the applicant’s disappearance.
109. On 6 December 2012 the investigator decided not to bring criminal proceedings in respect of the incident. The applicant’s representatives have not received a copy of the refusal.
110. On 10 December 2012 the Department of the Interior of the Nizhniy Novgorod Region advised Ms Ryabinina that her complaint about the applicant’s disappearance had been examined and it had been decided “not to bring criminal proceedings and not to open a search file (розыскное дело) in respect of Mr Ermakov”. The Department further noted that measures for establishing the applicant’s whereabouts were “being taken in connection with the already existing search file”.
111. On 12 December 2012 Mr Sidorov requested the administration of SIZO1 to produce the footage of the surveillance cameras of the detention facility in order to confirm the exact time of the applicant’s release on 2 November 2012, to inform him of the progress of the inquiry, and to provide him with copies of any decisions taken during it.
112. On 14 December 2012 the prosecutor of the Sovetskiy District of Nizhniy Novgorod quashed the decision of 10 December 2012 on the ground that the inquiry had not been complete, and ordered an additional inquiry into the circumstances of the applicant’s disappearance. The parties did not provide a copy of that decision.
113. On 24 December 2012 the case was assigned to the Sovetskiy District Investigative Department of the Nizhniy Novgorod Regional Investigative Committee (“the Sovetskiy investigative department”).
114. On 29 December 2012 the Sovetskiy investigative department requested the “Domodedovo Airport Aviation Security” company to provide the video footage taken by the airport surveillance cameras on 2 November 2012.
115. On 23 January 2013 the above-mentioned company informed the investigators that their request needed to be directed to a different company, “Domodedovo IT Services” – and that, in any event, in accordance with the internal regulations, video records were only kept for thirty days.
116. On 8 February 2013 the Sovetskiy investigative department refused to open criminal proceedings in respect of the incident, for lack of a criminal event. The decision was taken on the basis of the following evidence:
- submissions by D., an acquaintance of the applicant from Nizhniy Novgorod, who stated that he had not seen the applicant for more than a year;
- submissions by Kh., living in Nizhniy Novgorod and referred to in the decision as the applicant’s sister; she stated in a telephone conversation with an investigator that neither she nor her relatives in Uzbekistan had any information about the applicant’s whereabouts;
- information by the Federal Security Service on the applicant’s border crossing at Domodedovo Airport and his departure for Tashkent;
- statements by the police officers in charge of the investigation of the criminal case against the applicant in Russia. The officers submitted that the applicant had not complained of a fear of abduction or any threats to his life before his release;
- submissions by the SIZO-1 officer on duty at the checkpoint of the detention facility on 2 November 2012. She clearly remembered the applicant, since he had been released early in the morning on that date, which had not been the usual practice of the detention facility. She was unaware whether any person had come to meet the applicant on his release, since the window shutters at the checkpoint had been closed at that time of the day and she could not see anything outside her workstation.
117. The applicant’s representatives submit that they did not receive a copy of that decision. It was furnished to the Court by the Government on 3 May 2013.
118. On 11 February 2013 the deputy head of the Sovetskiy investigative department quashed the above decision, noting that it was necessary to obtain information from the Moscow office of Uzbek Airlines, as well as materials from the Moscow transport prosecutor’s office. An additional inquiry was ordered.
119. On 12 February 2012 the office of the prosecutor of the Nizhniy Novgorod Region, in response to the applicant’s representative’s request of 12 December 2012 (see paragraph 111 above), stated that the video surveillance records of the detention facility were kept for only thirty days, and therefore the video footage for the date in issue was no longer available, and that all copies of the decisions taken in the course of the inquiry had been sent to the representatives in due time.
120. On 17 February 2013 the Domodedovo Airport Customs Service inspector in charge of the spot checks of passengers going through the “Green Channel” on 2 November 2012 filed written submissions in reply to the Sovetskiy investigative department’s request. He stated that he did not remember the applicant and reported that there had not been any unusual situations on that date. Having analysed its records for the said date, the Customs Service further specified that the applicant had not declared any goods before his departure.
121. On 27 February 2013 the Border Control Department of the Federal Security Service submitted, in reply to the investigators’ inquiry, that the departmental officer in charge of border control on 2 November 2012 did not remember the applicant. The officer specified that as a rule any person crossing the State border at the airport approached the border control point unaccompanied. If, exceptionally, a person was escorted (for instance, for medical reasons or in the case of the expulsion of a foreign national by the lawenforcement agencies), the controller had to inform his superior at the control service thereof. However, no such report had been made on that date.
122. On 11 March 2013 the Sovetskiy District Investigative Department issued a new refusal to bring criminal proceedings, for the lack of the event of the crime. In addition to the evidence cited in the decision of 8 February 2013 (see paragraph 116 above), the investigator referred to a statement by the assistant to the Head of the remand prison, who stated that he had released the applicant but did not remember him. The decision further contained a reference to the reply of Uzbek Airlines (see paragraph 95 above), the information obtained from the Border Control Department of the Federal Security Service and the Customs Service of Domodedovo Airport (see paragraphs 120-121 above), and the information provided by the National Interpol Bureau (see paragraph 96 above). Having examined all the above material, the investigator concluded that there was no evidence that the applicant had been abducted. On 28 March 2013 Mr Sidorov was notified of the refusal.
123. On 15 March 2013 the Deputy Head of the Sovetskiy Investigative Department ordered that the inquiry be resumed, and stated that it was necessary to question the applicant. The inquiry is apparently still pending to date.
124. On two occasions, 23 November 2012 and 25 December 2012, the Nizhniy Novgorod Regional Court adjourned hearings concerning the applicant’s appeal against the conviction of 7 September 2012, on account of the applicant’s absence. The court found no evidence that the applicant had been properly notified of the examination of his case, and scheduled a new examination of the case for 25 December 2012, sending the summons to the address of the applicant’s house arrest in Nizhniy Novgorod, as well as to his permanent address in the village of Zhalolkuduk in the Andijan Region of Uzbekistan. On 25 December 2012 the applicant’s lawyer asked the Nizhniy Novgorod Regional Court to request the Office of the Prosecutor General of Uzbekistan to provide information on the applicant’s whereabouts, so that the summons concerning the appeal proceedings against his conviction in Russia could be sent to him, but the request was refused by the court.
125. Once the conviction was upheld on appeal (see paragraph 78 above), on 10 February 2013 the Nizhniy Novgorod Regional Court sent a copy of the appeal judgment to the military commission of the Zhalokudukskiy District in the Andijan Region of Uzbekistan, for information.
126. Article 3 of the European Convention on Extradition of 13 December 1957 (CETS no. 024), to which Russia is a party, provides as follows:
“Extradition shall not be granted if the offence in respect of which it is requested is regarded by the requested Party as a political offence or as an offence connected with a political offence.
The same rule shall apply if the requested Party has substantial grounds for believing that a request for extradition for an ordinary criminal offence has been made for the purpose of prosecuting or punishing a person on account of his race, religion, nationality or political opinion, or that that person’s position may be prejudiced for any of these reasons. ...
This article shall not affect any obligations which the Contracting Parties may have undertaken or may undertake under any other international convention of a multilateral character.”
127. When depositing the instrument of ratification on 10 December 1999, the Russian Federation made the following declaration:
“The Russian Federation proceeds from the understanding that the provisions of Article 3 of the Convention should be so applied as to ensure inevitable responsibility for offences under the provisions of the Convention.
The Russian Federation proceeds from the understanding that legislation of the Russian Federation does not provide for the notion « political offences ». In all cases when deciding on extradition the Russian Federation will not consider as «political offences» or «offences connected with political offences» along with offences, specified in Article 1 of the 1975 Additional Protocol to the 1957 European Convention on Extradition, in particular, the following acts:
...
h. ... other comparable crimes specified in the multilateral international treaties which the Russian Federation is a party to.”
128. For a summary of other relevant provisions concerning extradition proceedings and refugee status proceedings, see Zokhidov v. Russia, no. 67286/10, §§ 77-83 and 102-06 respectively, 5 February 2013.
129. Article 107 § 1 of the CCrP, as in force at the material time, provided that house arrest consisted of restricting a suspect’s or an accused’s freedom of movement, as well as forbidding him or her to (1) communicate with certain persons, (2) receive and send correspondence, and (3) conduct conversations using any means of communication. A suspect or an accused could be put under house arrest on the grounds and in accordance with the procedure set out in Article 108 of the CCrP (placement in custody – see paragraphs 135 and 140 below), with due regard for the person’s age, health, family status and other circumstances (Article 107 § 2). A decision to place a suspect or an accused under house arrest was to specify the restrictions imposed and designate a supervisory authority to ensure that the restrictions were observed (Article 107 § 3).
130. In Decision (Определение) N 9-O-O of 27 January 2011 the Constitutional Court found that the applicable criminal procedure law, in so far as it provided that house arrest was an alternative to detention on remand, implied that a court decision on placement under house arrest should contain a specific and reasonable time-limit for the application of that preventive measure (§ 2.1 of the Decision)
131. By Ruling (Постановление) N 27-П of 6 December 2011, the Constitutional Court of the Russian Federation reiterated the Court’s caselaw to the effect that the difference between deprivation of and restriction upon liberty is one of degree or intensity, and not one of nature or substance (§ 2 of the Ruling). Having analysed the relevant provisions of the CCrP governing house arrest and detention, taken together, as well as the nature of the restrictions applied to an individual in the case of house arrest, the Constitutional Court found, in particular, that house arrest, like detention on remand, implied the compulsory isolation of an accused or a suspect from society, in a limited space, and the prevention of the person from working, moving freely and communicating with other persons. Thus, in view of the restrictions suffered, house arrest involved a direct restriction of a person’s right to physical liberty and security. Therefore, the procedural guarantees in the case of house arrest should be the same as those applicable to detention on remand (§ 3 of the Ruling).
132. The Constitutional Court observed that Article 107 of the CCrP, as in force at the material time, did not specify either the maximum period for house arrest, or instructions on how it should be applied or extended. The Constitutional Court held as follows (§ 4 of the Ruling):
“Therefore, the provisions of Article 107 of the CCrP, taken alone or in conjunction with other provisions of the Code, create uncertainty as regards the duration of house arrest, its extension, and the maximum time limit precluding any further extension of [that preventive measure], and thus allow for the establishment of time-limits in respect of a restriction of the constitutional right to liberty and security of a person in an arbitrary manner and solely upon the decision [of a law-enforcement authority].”
133. The Constitutional Court declared Article 107 of the CCrP unconstitutional in so far as it did not specify the period for which house arrest could be applied, the grounds and procedure for the extension or the maximum period for placement under house arrest.
134. On 7 December 2011 and 11 March 2013 Article 107 of the CCrP was amended. Article 107 § 2 now stipulates that a period of house arrest may not exceed two months. Where it is impossible to complete a preliminary investigation, and in the absence of grounds for amendment or annulment of the preventive measure, a court may extend that period within the procedure provided for in Article 109 of the CCrP. Article 107 § 2.1 stipulates that a period of detention on remand should be counted toward the period of the house arrest and the total length of house arrest and detention on remand may not exceed the maximum time-limit set out in Article 109, irrespective of the order of application of these two preventive measures.
135. Custody may be ordered by a court on application by an investigator or a prosecutor if a person is charged with an offence carrying a sentence of at least two years’ imprisonment, provided that a less restrictive preventive measure cannot be used (Article 108 §§ 1 and 3).
136. A period of detention pending investigation may not exceed two months (Article 109 § 1). A judge may extend that period up to six months (Article 109 § 2). Further extensions up to twelve months, or in exceptional circumstances, up to eighteen months, may only be granted if the person is charged with serious or particularly serious criminal offences (Article 109 § 3). No extension beyond eighteen months is permissible and the detainee must be released immediately (Article 109 § 4).
137. A period spent under house arrest should be counted towards the total period of detention (Article 109 § 10 (2)).
138. If the grounds serving as the basis for a preventive measure have changed, the preventive measure must be cancelled or amended. A decision to cancel or amend a preventive measure may be taken by an investigator, a prosecutor or a court (Article 110).
139. For a summary of other relevant CCrP provisions see Zokhidov, cited above, § 94.
140. Article 108 § 11 of the CCrP provides that a judge’s decision on detention is amenable to appeal before a higher court within three days of its delivery. Having received the file, the second-instance court must examine the appeal lodged against the judge’s detention decision within three days. A decision by the second-instance court to annul the detention is to be executed immediately.
141. Chapter 45 of the CCrP, as in force at the material time, set out the appeal procedure. Article 373 of the CCrP, as in force at the material time, established the scope for the examination of a case by an appeal court. It provided that the appeal court was to examine appeals with a view to verifying the lawfulness, validity and fairness of the judgment or other judicial decision of the first-instance court. An appeal court could also directly examine evidence, including additional material submitted by the parties (Article 377 §§ 4 and 5, as in force at the material time).
142. Article 378 § 1, as in force at the material time, provided that the appeal court could take the following decisions: (1) to dismiss the appeal and uphold the judgment or other judicial decision taken by the firstinstance court; (2) to quash the judgment or other judicial decision and discontinue the criminal proceedings; (3) to quash the judgment and remit the case for fresh examination to the first-instance court, or (4) to amend the judgment or other judicial decision taken by the first-instance court.
143. A violation of procedural law where a party to the proceedings had been deprived of or restricted in the exercise of his or her procedural rights, or where a procedure had not been complied with, or where there had been another defect which had influenced or could have influenced the fairness of the proceedings, constituted a ground for the quashing or amendment of a judicial decision (Article 381 of the CCrP, as in force at the material time).
144. Chapter 15 of the CCrP provides that suspects, defendants and their representatives may petition officials for taking procedural decisions that would secure rights and legitimate interests of the petitioner (Article 119 § 1). A petition may be lodged at any stage of the criminal proceedings (Article 120 § 1), in particular, with the court (Article 120 § 1). It may be also lodged by a prosecutor (Article 120 § 3).
145. Chapter 16 of the CCrP (“Complaints about the acts and decisions of courts and officials involved in criminal proceedings”) provides for judicial review of decisions and acts or failures to act by an investigator or a prosecutor that are capable of adversely affecting the constitutional rights or freedoms of parties to criminal proceedings (Article 125 § 1).
146. Chapter 25 of the Code of Civil Procedure sets out the procedure for judicial review of complaints about decisions, acts or omissions of State authorities and officials. A citizen may lodge a complaint about an act or decision by any State authority which he believes has breached his rights or freedoms either with a court of general jurisdiction or by sending it to the directly superior official or authority (Article 254). The complaint may concern, in particular, any decision, act or omission which has violated rights or freedoms, or has impeded the exercise of rights or freedoms, of the citizen (Article 255).The complaint must be lodged within three months of the date on which the citizen learnt of the breach of his rights.
147. For a summary of the legal provisions concerning the database code-named “Search-Highway” (“Розыск-Магистраль”) and establishing the procedure for its operation, see Shimovolos v. Russia, no. 30194/09, §§ 40-41, 21 June 2011.
148. Section 28 § 1 of Federal Law No. 114-FZ of 15 August 1996 on the Procedure for Entering and Leaving the Russian Federation (“the Entry Procedure Act”) provides that a foreign national’s leaving of the Russian Federation may be restricted where criminal proceedings are pending against him or her, until a final decision in those proceedings is adopted.
149. For a summary of the recent reports on Uzbekistan by the UN institutions and by NGOs, see Zokhidov, cited above, §§ 107-13.
150. For a summary of the Council of Europe texts on the duty to cooperate with the Court, the right to individual petition, and interim measures, see Savriddin Dzhurayev, cited above, §§ 108-20.
151. For a summary of the Committee of Ministers’ decisions under Article 46 on related cases concerning Russia adopted between 8 March 2012 and 7 March 2013, see Savriddin Dzhurayev, cited above, §§ 12126.
152. At the 1176th meeting of the Ministers’ Deputies held on 10 July 2013, the Committee of Ministers adopted the following decision in the wake of yet another incident involving allegations of disappearance of the applicant in respect of whom the interim measure was indicated by the Court (CM/Del/Dec(2013)1176/H46-2E ):
“The Deputies,
Recalling the decisions adopted at their 1164th meeting (5-7 March 2013) (DH) and 1172nd meeting (4-6 June 2013) (DH) in the Garabayev group of cases against the Russian Federation (see the list below),
1. noted with grave concern that a further incident involving allegations of kidnapping and illegal transfer of an applicant protected by an interim measure indicated by the Court under Rule 39 has been reported [...]
2. strongly insisted that light be shed on this incident and on the fate of the applicant as quickly as possible;
3. consequently insisted again on the pressing need to adopt as of now measures to ensure an immediate and effective protection of the applicants in a similar situation against kidnappings and irregular removals from the national territory;
4. recalled in this context the letter sent by the Chairman of the Committee of Ministers to the Minister of Foreign Affairs of the Russian Federation;
5. agreed that a draft interim resolution will be considered in the light of progress that would have been made, including the updated action plan submitted by the Russian authorities; this text will be circulated in the draft revised order of business of their 1179th meeting (24-26 September 2013) (DH).”
VIOLATED_ARTICLES: 3
34
5
VIOLATED_PARAGRAPHS: 5-4
NON_VIOLATED_ARTICLES: 5
NON_VIOLATED_PARAGRAPHS: 5-1
5-4
NON_VIOLATED_BULLETPOINTS: 5-1-f
